UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7025



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLINTON BERNARD FRAZIER-EL,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CR-96-469-WMN, CA-01-3412-HNM)


Submitted:   September 5, 2002         Decided:   September 11, 2002


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clinton Bernard Frazier-El, Appellant Pro Se. Tarra R. DeShields-
Minnis, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clinton   Bernard   Frazier-El   seeks   to   appeal   the   district

court’s order denying his motion filed under 28 U.S.C. § 2255

(2000).   We have reviewed the record and the district court’s

opinion and conclude on the reasoning of the district court that

Frazier-El has not made a substantial showing of the denial of a

constitutional right. United States v. Frazier-El, Nos. CR-96-469-

WMN; CA-01-3412-HNM (D. Md. June 17, 2002). Accordingly, we deny a

certificate of appealability and dismiss the appeal. See 28 U.S.C.

§ 2253(c) (2000). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                  DISMISSED




                                  2